DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-10 are rejected for at least being dependent on claim 1.

Claim 1 recites the limitation “a normal conductor” which is indefinite for being unclear what constitutes as “normal” and therefore makes the metes and bounds of the claim unclear.  Therefore, for purposes of examination, the limitation will be interpreted as “a conductor”.

Claim 2 recites the limitation “the electrical conductivity…is 89 MS or more” which is indefinite for how the electrical conductivity can be more than the limit of the range 

Claim 3 recites the limitation “the electrical conductivity…is less than 1000 MS” which is indefinite for how the electrical conductivity can be more than the limit of the range established in claim 1, from which claim 2 depends, of 60 MS to 1980 MS.  Therefore, for purposes of examination, the limitation will be interpreted as “the electrical conductivity…is 60 MS to 1000 MS”.

Claim 9 recites that there is “a first-stage cooling stage” and “a second-stage cooling stage” which is indefinite since it is unclear if those stages are in addition to the cooling stage already claimed in claim 1, from which claim 9 depends.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation “a second-stage cooling stage” will be interpreted as “wherein the cooling stage is a second-stage cooling stage” for purposes of examination.

Claim 10 recites the limitation “(σ*t)” which is indefinite for being unclear what each variable represents.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation “σ” will be interpreted as electrical conductivity and “t” will be interpreted as thickness of the magnetic shield, for purposes of examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 2015/0253042), hereinafter referred to as Matsui, in further view of Nemoto et al (US 7,323,963), hereinafter referred to as Nemoto.

Regarding claims 1-3, 6, and 8, Matsui teaches a cryocooler (Fig. 1) comprising:
a cooling stage (50);
a cylinder (51) which includes the cooling stage on a terminal (lowest end of 51) of the cylinder;
a displacer (comprising 52) which includes a magnetic regenerator material (within 60) and is accommodated in the cylinder so as to be able to reciprocate in the cylinder; and
wherein the cooling stage operates at a temperature of around 4K (see paragraph 0039)

Matsui does not teach:
a tubular magnetic shield which is installed on the cooling stage and extends along the cylinder outside of the cylinder, wherein the tubular magnetic shield is of a normal conductor and a product of an electrical conductivity in a temperature range of 10 K (Kelvin) or less and a thickness of 15 the tubular magnetic shield is 60 MS (Mega-Siemens) to 1980 MS (claim 1);

wherein in the tubular magnetic shield, the product of the electrical conductivity in the temperature range of 10K or less and thickness of the tubular magnetic shield is 60 MS to 1000 MS (Claim 3);
wherein the tubular magnetic shield is formed of pure copper or pure aluminum (claim 6);
wherein the tubular magnetic shield is interagrally formed with the cooling stage (claim 8).

Nemoto teaches a cryocooler (Fig. 2, comprising motor 7 and two stages connected to it shown, but unlabeled) a tubular magnetic shield (17) which improves image quality in MRI machines (see column 1, lines 46-52, “A problem with the use of the GM refrigerator is that when the refrigerator is operated, the magnetic substance in the displacer moves, so the motion of the magnetic substance and the magnetic field of the superconductive coil cause overall inductive action, which prevent sharp images from being obtained”) which is installed on a cooling stage (second, lowest cooling stage shown but unlabeled) and extends along (inherent the cooling stage has a cylinder) cylinder outside of the cylinder, wherein the tubular magnetic shield is of a normal conductor (pure aluminum; column 3, lines 42-52, “Reference numeral 17 indicates a magnetic shield…The magnetic shielding effect of the magnetic shield 17 is proportional to the electric conductivity.  The electric conductivity of aluminum is reversely proportional to temperature.  Accordingly, cooling the magnetic shield to increase the magnetic shielding effect is a useful way.  In this case, the material of the magnetic shield is pure aluminum”) and a product of an electrical conductivity (as temperature decreases so does electric resistivity) in a temperature range of 10 K (Kelvin) or less (cooling stage known to operate around 4.2K; see column 1, lines 15-18 for support); and a thickness (thickness of 17) of the tubular magnetic shield is 60 MS (Mega-Siemens) to 1980 MS. (claim 1);
wherein the tubular magnetic shield is formed of pure copper or pure aluminum (see column 3, lines 42-45, “…the magnetic shield is pure aluminum.”) (claim 6);
wherein the tubular magnetic shield is integrally formed with the cooling stage (See Fig. 2 where shield 17 is attached to the coldhead of the cooling stage) (claim 8);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the cooling stage of Matsui to have a tubular magnetic shield made of pure aluminum intregrally formed with the cooling stage, as taught by Nemoto, in order to provide the predictable result of improving the sharpness of image quality when the cryocooler is used in MRI machines as taught by Nemoto in column 1, lines 46-55.

Noted, is that the properties of pure aluminum at cryogenic temperatures are inherent in that one of ordinary skill before the effective filing date of the Applicant’s claimed invention would have been known and considered.  
dρ =  α*dT, where dρ = change in resistivity (ohm*m2/m) , α = temperature coefficient (1/oC) , dT = change in temperature; Electrical resistance in a cylinder is R = ρ L / A, where R is resistance, ρ = resistivity coefficient of pure aluminum, L = length and A = cross sectional area) and therefore considered result effective variables in that they affect/determine ability for how the magnetic flux is directed from the magnetic regenerating material within the displacer.  In doing so, as taught by Nemoto, imaging sharpness as well as the cost due to material can be optimized.
As such, without showing unexpected results, the claimed electrical conductivity ranges of 60-19080 MS or 89 MS -1980 MS (claim 2), or 60 MS -1000 MS (claim 3), at a temperature of 10K or less, cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the thickness of the magnetic shielding taught by Matsui, as modified in view of Nemoto, such that there is produced the desired balance between the construction cost and the operation efficiency.  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or 

Regarding claim 9, Matsui, as modified, teaches the cryocooler according to claim 1, including wherein Matsui teaches a first-stage cooling stage (15) and wherein the cooling stage is a second-stage cooling stage (50), however not yet taught is the tubular magnetic shield of Matsui, as modified, is directly installed on the second-stage cooling stage and an inner diameter (annotated by Examiner in Figure 2) of the tubular magnetic shield is smaller than an outer diameter (annotated by Examiner in Figure 2) of the first-stage cooling stage.

Nemoto teaches everything discussed in claim 1 as well as a first-stage cooling stage (annotated by Examiner in Figure 1) and wherein the cooling stage is a second-stage cooling stage (annotated by Examiner in Figure 1), wherein the tubular magnetic shield is directly installed on the second-stage cooling stage and an inner diameter (annotated by Examiner in Figure 1) of the tubular magnetic shield is smaller than an outer diameter (annotated by Examiner in Figure 1) of the first-stage cooling stage.

    PNG
    media_image1.png
    1147
    810
    media_image1.png
    Greyscale

Figure 1:  annotated Fig. 2 of Nemoto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Matsui, as modified in claim 1, such that the tubular magnetic shielding has an inner diameter less than an outer 

Assuming Arguendo, that Xu does not teach wherein the inner diameter of the tubular magnetic shield is smaller than the outer diameter of the first cooling stage, it should be noted that MPEP 2144.04, Section IV A states that In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, therefore it would at least have been obvious to try wherein the inner diameter of the tubular magnetic shield is smaller than the outer diameter of the first cooling stage.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui and Nemoto as applied to claim 1, in further view of Xu et al. (US 2007/0130961), hereinafter referred to as Xu.

Regarding claim 4, Matsui, as modified, teaches the cryocooler according to claim 1, however does not teach wherein the tubular magnetic shield extends over an entire movement range of the magnetic regenerator material moved by the reciprocation of the displacer.

Xu teaches a cryocooler of the pulse tube type (Fig. 3) and the GM type (Fig. 7), wherein in the pulse tube type a tubular magnetic shield (Fig. 3, 31) extends above the 

Therefore, as evidenced by Xu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Matsui, as modified, such that the magnetic shield extends above the magnetic regenerator material over an entire movement range as taught by Xu in order to provide the predictable result of shielding the magnetic regenerator material throughout the stroke of the displacer such that the flux does not escape, thereby contributing to maintaining sharper images by an MRI during operation of the cryocooler.

Regarding claim 5, Matsui, as modified teaches the cryocooler of claim 4, however has not yet taught wherein the tubular magnetic shield further extends upward in an axial direction from an upper surface of the magnetic regenerator material when the displacer is positioned at a top dead center, and 10 wherein the tubular magnetic shield satisfies LSu=>Gu when an axial extra length of the tubular magnetic shield from the upper surface of the magnetic regenerator material when the displacer is positioned at the top dead center is expressed by LSu and a radial distance from the upper surface of the magnetic 15 regenerator material to the tubular magnetic shield when the displacer is positioned at the top dead center is expressed by Gu.

Xu teaches everything discussed in claim 4 and wherein the tubular magnetic shield (Fig. 7, 70) further extends upward in an axial direction (annotated by Examiner in Figure 2) from an upper surface (annotated by Examiner in Figure 2) of the magnetic regenerator material when the displacer is positioned at a top dead center (location shown in Fig. 7), wherein the tubular magnetic shield satisfies LSu >= Gu when an axial extra length (annotated by Examiner in Figure 2 as LSu) of the tubular magnetic shield from the upper surface of the magnetic regenerator material when the displacer is positioned at the top dead center is expressed by LSu and a radial distance (annotated by Examiner in Figure 2) from the upper surface of the magnetic regenerator material to the tubular magnetic shield when the displacer is positioned at the top dead center is expressed by Gu.


    PNG
    media_image2.png
    1363
    754
    media_image2.png
    Greyscale

Figure 2:  annotated Fig. 1 of Xu.


Assuming Arguendo, that Xu does not teach wherein LSu=>Gu, it should be noted that MPEP 2144.04, Section IV A states that In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, therefore it would at least have been obvious to try wherein LSu => in view of Xu.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui and Nemoto as applied to claim 1, in further view of Berthoud (US 2017/0167913).

Regarding claim 7, Matsui, as modified, teaches the cryocooler according to claim 1, however does not teach wherein the tubular magnetic shield is brazed to the cooling stage.

Nemoto teaches everything discussed in claim 1 and wherein the magnetic shield (17) is directly attached to the cooling stage in Fig. 2 (see column 3, lines 65-66).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have considered the limited number of methods for attaching metal objects, and to have modified Matsui, as modified, such that the magnetic shield is brazed to the tubular magnetic shield as taught by the method for attaching as taught by Berthoud thereby providing the predictable result of optimizing heat transfer between the shield and the second cooling stage.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemoto et al. (US 7,323,963).

Regarding claim 11, Nemoto teaches a tubular magnetic shield (Fig. 2, 17) which is directly installed on a cooling stage (second, lowest cooling stage shown but unlabeled) of a cryocooler (Fig. 2, comprising motor 7 and two stages connected to it shown, but unlabeled) which improves image quality in MRI machines (see column 1, lines 46-52, “A problem with the use of the GM refrigerator is that when the refrigerator is operated, the magnetic substance in the displacer moves, so the motion of the magnetic substance and the magnetic field of the superconductive coil cause overall inductive action, which prevent sharp images from being obtained”), 
wherein the tubular magnetic shield is of a normal conductor (pure aluminum; column 3, lines 42-52, “Reference numeral 17 indicates a magnetic shield…The magnetic shielding effect of the magnetic shield 17 is proportional to the electric conductivity.  The electric conductivity of aluminum is reversely proportional to temperature.  Accordingly, cooling the magnetic shield to increase the magnetic shielding effect is a useful way.  In this case, the material of the magnetic shield is pure aluminum”) and a product of an electrical conductivity (as temperature decreases so does electric resistivity) in a temperature range of 10 K (Kelvin) or less (cooling stage known to operate around 4.2K; see column 1, lines 15-18 for support); and a thickness (thickness of 17) of the tubular magnetic shield is 60 MS (Mega-Siemens) to 1980 MS.

Noted, is that the properties of pure aluminum at cryogenic temperatures are inherent in that one of ordinary skill before the effective filing date of the Applicant’s claimed invention would have been known and considered.  
Pure aluminum electrical resistivity/conductivity (where the inverse of resistivity is conductance) of the magnetic shield is dependent on temperature, and dimension (See equations: electrical resistivity vs temperature is dρ =  α*dT, where dρ = change in resistivity (ohm*m2/m) , α = temperature coefficient (1/oC) , dT = change in temperature; Electrical resistance in a cylinder is R = ρ L / A, where R is resistance, ρ = resistivity coefficient of pure aluminum, L = length and A = cross sectional area) and therefore considered result effective variables in that they affect/determine ability for how the magnetic flux is directed from the magnetic regenerating material within the displacer.  In doing so, as taught by Nemoto, imaging sharpness as well as the cost due to material can be optimized.
. 

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record either alone or in combination does not teach “wherein the first magnetic regenerator material and the second magnetic regenerator material are each magnetized by an external magnetic field, wherein a first magnetization amount Mmax of the first magnetic regenerator material and a second magnetization amount M2 of the second magnetic regenerator material are generated, and the first magnetization amount Mmax is larger than the second magnetization amount M2, and
wherein when a product of the electrical conductivity and the thickness in the first shield portion is expressed by (σ*t) max, and a product of the electrical conductivity and the thickness in the second shield portion is expressed by (σ*t)2, the tubular magnetic shield satisfies M2/Mmax(σ*t) max =< (σ*t)2 =<(σ*t)max.”
	The closest prior art of record, particularly, Xu teaches wherein the displacer includes a first magnetic regenerator (Fig. 7, 27) and a second magnetic regenerator (Fig. 7, 28) which are disposed at positions different from each other in an axial direction (vertical direction on unlabeled dotted axis shown in Fig. 7); wherein the tubular magnetic shield includes a first shield portion (portion of 70 which surrounds 27) which surrounds the first magnetic regenerator material and a second shield portion 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763     

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763